Citation Nr: 1121150	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-31 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from November 1995 to April 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision. 


FINDING OF FACT

The evidence associates the onset of the Veteran's sleep apnea with his military service.


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran asserts that he developed sleep apnea during his time in military service.  After a review of the evidence the Board concludes that reasonable doubt should be resolved in the Veteran's favor in concluding that his currently diagnosed sleep apnea did in fact have its onset during his military career.

The Veteran separated from military service on April 2, 2005.  On May 13, 2005 the Veteran was seen for treatment by VA.  At this appointment, the Veteran complained of lack of sleep, and of symptoms which the doctor classified as positive obstructive sleep apnea symptoms with snoring, AM headaches, and nocturnal myoclonus.  It was also noted that the Veteran's wife had observed apnic episodes with air hunger.  The doctor recommended that a sleep study be conducted.  

From a review of the records, it appears that it took some time for a sleep study to be scheduled, and in March 2006, a sleep study was finally completed.  The report from the sleep study indicated that the Veteran had 10 episodes per hour of either very shallow breathing or a complete absence of breathing (apnea).  The medical professional explained that this number of episodes was considered to be mild but nevertheless was representative of sleep apnea, and he therefore diagnosed the Veteran with mild obstructive sleep apnea.  

As such, the Veteran clearly has a current disability.  The issue then becomes whether the condition either began during or was otherwise caused by the Veteran's military service.

Service treatment records are void of any sleep related complaints.  However, the Veteran's wife submitted a statement in conjunction with the Veteran's RO hearing in July 2009 indicating that she had known the Veteran since 1996 and had observed his sleep apnea on a daily basis.  She asserted that over the previous six years (which would date to approximately 2003 while the Veteran was still in service), she had observed the Veteran during the night gasping for breaths and snoring loudly.  She stated that the Veteran would complain of tiredness and about morning headaches. 
 
A lay person, such as the Veteran's wife, is competent to report symptoms such a gasping for breath or snoring, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, there is no evidence that calls the credibility of the wife's statements into question.  The wife's statements in 2009 that she had noticed the Veteran experiencing symptoms such as gasping for air since his time in military service did not deviate from the assertions that she made in 2005 (at the initial post-service treatment session).  It is noted further that in 2005, at the time it was reported that the Veteran's wife had observed apnic episodes, the Veteran had not specifically sought service connection for sleep apnea; meaning that the symptoms the wife reported observing were clearly made with the goal of furthering treatment and not with the hope of monetary gain.  Therefore, the credibility of the Veteran's wife's statements is bolstered by both their consistency and by their timing (that is close in time with the Veteran's separation from service).  Given their consistency and timing, the Board finds the statements by the Veteran's wife to be credible.  

While the Veteran did not specifically report sleeping problems in service, he sought treatment for symptoms which were eventually diagnosed as sleep apnea less than two months after service, and it was confirmed by credible and competent testimony that these symptoms had in fact begun while the Veteran was in service.  

A VA examination was provided in September 2009 and the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was secondary to his service connected lower back disability; however, the examiner did not provide any opinion as to whether the Veteran's sleep apnea actually began during or was otherwise caused by the Veteran's military service.  Furthermore, a review of the Veteran's claims file has not produced a medical opinion of record that has concluded that the Veteran's obstructive sleep apnea did not begin during service.  

As described above, the onset of the Veteran's obstructive sleep apnea has been placed during his time in military service by credible evidence and therefore the criteria for service connection have been met.  Accordingly, the Veteran's claim is granted. 
 
In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for sleep apnea is granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


